Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 1 of 28 Page ID #:1



 1   BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2   PATRICIA N. SYVERSON (CA SBN 203111)
     MANFRED P. MUECKE (CA SBN 222893)
 3   600 W. Broadway, Suite 900
     San Diego, California 92101
 4   psyverson@bffb.com
     mmuecke@bffb.com
 5   Telephone: (619) 798-4593
 6   BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 7   ELAINE A. RYAN (To Be Admitted Pro Hac Vice)
     CARRIE A. LALIBERTE (To Be Admitted Pro Hac Vice)
 8   2325 E. Camelback Rd. Suite 300
     Phoenix, AZ 85016
 9   eryan@bffb.com
     claliberte@bffb.com
10   Telephone: (602) 274-1100
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13   DAVID BERKE, LORENZO                  Case No. ___________________
     COLUCCI, and VIENNA
14   COLUCCI, on behalf of themselves      CLASS ACTION COMPLAINT FOR:
     and all others similarly situated,
15                                          1.   VIOLATION OF THE UNFAIR
                 Plaintiffs,                     COMPETITION LAW, Business
16                                               and Professions Code §17200 et
           v.                                    seq.;
17                                          2.   VIOLATION OF THE
                                                 CONSUMERS LEGAL
18                                               REMEDIES ACT, Civil Code
     WHOLE FOODS MARKET, INC.,                   §1750 et seq.;
19   WHOLE FOODS MARKET                     3.   VIOLATIONS OF THE ILLINOIS
     CALIFORNIA, INC., WHOLE                     CONSUMER FRAUD AND
20   FOODS MARKET                                DECEPTIVE BUSINESS
     DISTRIBUTION, INC., WHOLE                   PRACTICES ACT, 815 Ill. Comp.
21   FOODS MARKET SERVICES,                      Stat. 501/1, et seq.; and
     INC., WHOLE FOODS MARKET               4.   UNJUST ENRICHMENT
22   GROUP, INC., WFM PRIVATE
     LABEL, LP, and WHOLE FOODS            JURY TRIAL DEMANDED
23   MARKET PACIFIC NORTHWEST
     INC.,
24

25         Defendants.
26

27

28

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 2 of 28 Page ID #:2



 1         Plaintiffs David Berke, Lorenzo Colucci, and Vienna Colucci, on behalf of
 2   themselves and all others similarly situated, through their undersigned attorneys,
 3   allege this Class Action Complaint against Defendants Whole Foods Market, Inc.,
 4   Whole Foods Market California, Inc., Whole Foods Market Distribution, Inc.,
 5   Whole Foods Market Services, Inc., Whole Foods Market Group, Inc., WFM
 6   Private Label, LP, and Whole Foods Market Pacific Northwest, Inc. on actual
 7   knowledge as to their own acts, and on information and belief after due investigation
 8   as to all other allegations, as follows:
 9                               NATURE OF THE ACTION
10         1.     This is a consumer class action against Whole Foods Market, Inc., and
11   its operating subsidiaries (collectively, “Whole Foods”), a nationwide grocery chain
12   which has promised consumers for decades that it sells only the highest quality,
13   purest, and most wholesome foods available. To attract health-conscious shoppers,
14   Whole Foods boasts that it maintains “the strictest quality standards in the
15   industry…”1 Whole Foods also asserts that it adheres to “[s]tandards that aren’t
16   standard anywhere else.”2 Its corporate slogan is: “America’s Healthiest grocery
17   Store”.
18         2.     These representations are designed to convince consumers that, if they
19   shop at Whole Foods, they are buying the safest and healthiest products in the
20   nation. But this is far from true as to Whole Foods’ own brand of bottled water,
21   “Starkey Water.” Touted as “Protected, Pure, Unique” and “Untouched by surface
22   contamination”,3 Starkey Water – as Whole Foods has known for years – is heavily
23   contaminated with arsenic, a metalloid chemical and known carcinogen that can lead
24   to reproductive harm, circulatory and nervous system disorders, an increased risk of
25   diabetes and hypertension, stomach pain and nausea, vomiting and diarrhea,
26

27
     1
       https://www.wholefoodsmarket.com/company-info (emphasis added).
     2
       https://www.wholefoodsmarket.com/quality-standards (emphasis added).
     3
28     https://idahopreferred.com/members/starkey-water-co/.

                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 3 of 28 Page ID #:3



 1   numbness, paralysis, blindness, and other health problems.4 Tests dating back to at
 2   least 2016 and, as recently as June 2019, consistently show Starkey Water has some
 3   of the highest arsenic levels of any bottled water presently being marketed in the
 4   United States, with some bottles exceeding the maximum arsenic contamination
 5   levels allowed by federal and state law. In 2016 and 2017, Starkey Water was
 6   recalled due to arsenic contamination, and 2019 testing independently conducted by
 7   both Consumer Reports and the Center for Environmental Health confirmed that
 8   Starkey Water contains shockingly high levels of arsenic contamination.
 9         3.     Plaintiffs are California and Illinois consumers who, within the Class
10   Period alleged herein, purchased Starkey Water. In so doing, Plaintiffs relied on
11   Whole Foods’ reputation and long-running multi-media campaign for sourcing and
12   selling safe, wholesome, and healthy products.
13         4.     While Plaintiffs and other Starkey Water purchasers expect Starkey
14   Water to surpass competitors in purity and safety, the truth is that out of 130 bottled
15   water brands tested for arsenic by Consumer Reports, Starkey Water proved to have
16   the highest arsenic content of the brands currently marketed: “The test results show
17   that Whole Foods’ bottled water still has levels of arsenic that approach or exceed
18   the legal federal limit: Three samples tested this month ranged from 9.48 to 9.86
19   ppb [parts per billion] of arsenic; a fourth registered 10.1 ppb, just above the federal
20   limit of 10 ppb. The tested bottles of water were purchased in March [2019] at retail
21   locations.”5 These results were later independently tested and confirmed by the
22   Center for Environmental Health.       By contrast, Chicago tap water contains no
23   measurable arsenic. And, over 120 competing bottled water brands contain no
24   discernable arsenic, or very low levels.
25
     4
26           https://www.medicalnewstoday.com/articles/241860.php;         see      also
     https://www.nsf.org/q-and-a-all/q-and-a-all-consumer/consumer-resources.
27   5
        “Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports
28   Says.”,      https://www.consumerreports.org/water-quality/arsenic-in-some-bottled-
     water-brands-at-unsafe-levels/.
                                                -2-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 4 of 28 Page ID #:4



 1          5.     This is hardly what Whole Foods shoppers bargained for. Plaintiffs
 2   and other purchasers of Starkey Water paid a hefty premium – especially as
 3   compared to tap water – because they were and still are led to believe Starkey Water
 4   is the healthiest and least contaminated bottled water.         But instead, they are
 5   unwittingly buying the most arsenic-laden bottled water product currently on the
 6   market.
 7          6.     Whole Foods works hard to impress upon consumers that Starkey
 8   Water is of the highest purity, starting with bottling it in glass or BPA-free PET
 9   plastic.    http://www.starkeywater.com/the-water.     Should consumers have any
10   doubts, the Starkey Water “Product description” Whole Foods provides consumers
11   reinforces its purity:
12          Starkey Spring Water is a protected single-source water with a balance
            of naturally occurring minerals and gently alkaline pH. It comes from a
13          geothermal source that rises up from the earth over 2 miles deep in the
            foothills of Council, Idaho. Carbon dating of this water places it at
14          between 11,000 and 16,000 years old, making it some of the purest
            and most pristine water available in the U.S. Gushing forth from the
15          earth at an impressive 132 degrees, our water is minimally processed,
            only passing through ultra violet light to keep it clean and pure. Starkey
16          Spring Water is Deep Down Good.
17   https://www.amazon.com/Starkey-Spring-Water-Glass-1000/dp/B078ZM67ZR
18   (emphasis added). Whole Foods reassures buyers that: “Starkey Spring Water rises
19   up through the earth from more than two miles deep where it’s been pure filtered
20   for more than 11,000 years.”6 Its back label likewise asserts that: “its purity has
21   been protected for 11,000 years.” Exhibit A, typical Starkey Water label (emphasis
22   added). And Whole Foods reassures consumers that it tests every production run of
23   Starkey Water7, and that “the fine reflective crystals” they may see when they hold
24   “some of our glass bottles up to the light” are small amounts of the “beneficial
25

26
     6
27
      http://www.starkeywater.com/the-water (emphasis added).
     7
         https://www.foxbusiness.com/features/bottled-water-sold-at-whole-foods-target-
28   found-with-high-levels-of-arsenic-study-says.

                                               -3-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 5 of 28 Page ID #:5



 1   minerals” silica/silicon.8 On a typical Starkey Water label, other than “pure” water,
 2   the only additional contents identified are what Whole Foods characterizes as “small
 3   amounts of beneficial minerals including Silica, Bicarbonate, Sodium and Sulfate.”
 4   No mention is made of arsenic:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20           (Front Label)                              (Back Label)
21           7.    The label fails to identify arsenic in its contents disclosure, and
22   consumers seeking to learn more would find a reference to the product’s “purity.”
23   As the FDA has noted in discouraging the use of the term “pure”, “pure may be
24   confused with the term ‘purified’ and consumers may be misled into believing that
25   bottled water labeled as ‘pure’ has been treated to substantially decrease the total
26   dissolved solids content.” 60 FR 57076, 57099. If, as it claims, Whole Foods tests
27
     8
28       http://www.starkeywater.com/frequently-asked-questions.

                                              -4-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 6 of 28 Page ID #:6



 1   every production run of Starkey Water, then it has known that the product has been
 2   universally contaminated with arsenic, with some bottles containing the industry’s
 3   highest levels of arsenic for many years. As early as 2016, the FDA found that
 4   Starkey Water contained arsenic exceeding federal limits, leading to a recall.
 5   Absent a recall, consumers cannot discern the presence of arsenic, as arsenic is not
 6   visible and cannot be tasted or smelled.9
 7           8.    Despite knowing that Starkey Water contains a troubling amount of
 8   arsenic, Whole Foods has defiantly refused either to correct its marketing message,
 9   or change its production methods to ensure that Starkey Water does not contain any
10   arsenic – let alone the highest arsenic levels of any bottled water brand.
11           9.    Plaintiffs and all members of the California, Illinois, and Multi-State
12   Classes have been injured by Whole Foods’ acts. Claims are asserted herein under
13   California’s Unfair Competition Law, Business and Professions Code §§ 17200 et
14   seq.; the Illinois Consumer Fraud and Deceptive Practices Act ("ICFA"), 815 ILCS
15   505/2 et seq.; and similar laws in the states comprising the Multi-State Class.
16   Plaintiff Berke also brings claims for violations of the California Consumer Legal
17   Remedies Act, Civil Code §§ 1750, et seq., and all Plaintiffs bring claims for unjust
18   enrichment. In addition to restitution, damages (including punitive damages), and
19   other compensatory relief, Plaintiffs seek appropriate injunctive relief against Whole
20   Foods to halt its false and misleading “purity” representations and require corrective
21   disclosures regarding Starkey Waters’ arsenic content.
22                              JURISDICTION AND VENUE
23           10.   This Court has jurisdiction over the subject matter of this action
24   pursuant to 28 U.S.C. § 1332(d), enacted pursuant to the Class Action Fairness Act
25   (“CAFA”). Plaintiffs have alleged California, Illinois, and Multi-State Classes and
26

27

28   9
         https://www.nytimes.com/2019/06/24/health/bottled-water-arsenic.html.
                                                 -5-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 7 of 28 Page ID #:7



 1   as such the citizenship of at least one Class member is different from that of the
 2   Defendants.
 3         11.     Defendant Whole Foods Market, Inc. (“WFMI”) is a Texas
 4   corporation, headquartered and operating in Austin, Texas. WMFI manufactures
 5   and/or causes the manufacture of various products, labels these products under its
 6   own name, and markets and distributes the products nationwide through its
 7   corporate parent’s online website (amazon.com) and through its retail stores located
 8   throughout the United States. As WFMI stated in federal court filings in 2008, it
 9   “currently operates more than 260 stores in the U.S., in 37 states and in the District
10   of Columbia, and has more than 50,000 employees.” Whole Foods Market, Inc. v.
11   Federal Trade Commission (D.D.C., filed Dec. 8, 2008), Case No. 1:08-cv-02121,
12   Complaint for Declaratory and Injunctive Relief, ECF 1 at 4. Today, ten years later,
13   that number has grown to 436 U.S. stores, including 85 stores in the State of
14   California. 2016 Whole Foods Annual Report at 14.            Since its acquisition by
15   Amazon.com, WFMI has also caused the sale of its private label products
16   nationwide, including to consumers in California and Illinois, through the website of
17   its parent corporation, www.amazon.com.
18         12.     Defendant Whole Foods Market California, Inc. (“WFM California”) is
19   a California corporation and operates the Whole Foods retail stores in California.
20         13.     Defendant   Whole     Foods      Market   Distribution,   Inc.   (“WFM
21   Distribution”) is a Delaware corporation that distributes or causes the distribution of
22   all WF’s private label products throughout the United States, including and
23   specifically to retail stores in the State of California. WFM Distribution is 100%
24   owned and controlled by WFMI.
25         14.     Defendant Whole Foods Market Services, Inc. (“WFM Services”)
26   controls decisions relating to the nation-wide design, development, advertising, and
27   marketing of Whole Foods private label lines of products. WFM Services designs,
28   develops, advertises, and markets Whole Foods private label products to be sold in
                                              -6-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 8 of 28 Page ID #:8



 1   California.    WFM Services accomplishes the national design, development,
 2   advertising, and marketing of its private label lines of products through, inter alia,
 3   its assets and employees based in the State of California. WFM Services owns and
 4   operates Whole Foods’ website, which is used to market and consummate online
 5   sales of its products to consumers in California and throughout the nation. See, e.g.,
 6   https://www.wholefoodsmarket.com/privacy-policy (last visited Aug. 22, 2019), and
 7   https://www.wholefoodsmarket.com/terms-use (last visited Aug. 22, 2019).
 8         15.     Defendant Whole Foods Market Group, Inc. (“WFM Group”) is a
 9   wholly-owned subsidiary of WFMI and is incorporated in Delaware. WFM Group
10   operates the Whole Foods retail stores in CT, ME, MA, NH, RI, KY, MD, NJ, PA,
11   OH, VA, DC, NY, AL, GA, MS, NC, SC, TN, IL, IN, IA, MI, MN, MO, NE, FA,
12   and WI. WFM Group is 100% owned and controlled by WFMI.
13         16.     Defendant WFM Private Label, L.P. (“WFM Private Label”) is a
14   Delaware corporation, doing business in the State of California and throughout the
15   United States of America. WFM Private Label is a wholly owned subsidiary of
16   Whole Foods Market, Inc. and an affiliate of Whole Foods Market California, Inc.
17         17.     Defendant Whole Foods Market Pacific Northwest, Inc. is a Delaware
18   corporation, doing business in the State of Washington.
19         18.     The amount in controversy exceeds the sum of $5,000,000.            The
20   minimal diversity required under the CAFA is satisfied.
21         19.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because
22   Plaintiff Berke and many Class members are citizens of this District. Moreover,
23   Whole Foods regularly transacts and continues to transact business in this District.
24         20.     This Court has in personam jurisdiction over the Defendants because,
25   inter alia, each Defendant: (a) transacted business in this District; (b) maintained
26   continuous and systematic contacts in this District prior to and during the Class
27   Period; and (c) purposefully availed itself of the benefits of doing business in this
28

                                              -7-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 9 of 28 Page ID #:9



 1   District. Accordingly, Defendants maintain minimum contacts with this District
 2   sufficient to subject them to service of process and due process of law requirements.
 3                                        PARTIES
 4         21.   Plaintiff Berke is a citizen of California. Mr. Berke purchased Starkey
 5   Water during the Class Period (as defined below). In purchasing Starkey Water, Mr.
 6   Berke relied on Whole Foods’ reputation and long-running multi-media campaign
 7   for sourcing and selling safe, wholesome, and healthy products. He was deceived
 8   by Whole Foods in that he was led to believe and did believe that he was obtaining
 9   bottled water of the highest quality, safety, and purity. Had he known the water
10   contained arsenic in much higher amounts than other commercially available
11   brands, he would not have purchased it. He suffered an ascertainable loss and
12   monetary damages as a result of Whole Foods’ unlawful conduct alleged herein.
13   Plaintiff Berke will purchase bottled water in the future, and he would purchase
14   Starkey Water if it were possible to determine prior to purchase that the water
15   contained only the identified beneficial minerals and no arsenic. Plaintiff Berke
16   regularly shops at Whole Foods, where Starkey Water is sold, but has been unable to
17   determine whether it continues to contain arsenic.
18         22.   Plaintiff Lorenzo Colucci is a citizen of Illinois. Mr. Colucci purchased
19   Starkey Water during the Class Period (as defined below). In purchasing Starkey
20   Water, Mr. Colucci relied on Whole Foods’ reputation and long-running multi-
21   media campaign for sourcing and selling safe, wholesome, and healthy products.
22   He was deceived by Whole Foods in that he was led to believe and did believe that
23   he was obtaining water of the highest quality, safety, and purity. Mr. Colucci is a
24   stage 4 cancer survivor who is keenly aware of the dangers of carcinogens, and
25   shops carefully to avoid products that contain them. Had he known the water
26   contained arsenic in much higher amounts than other commercially available
27   brands, he would not have purchased it. He suffered an ascertainable loss and
28   monetary damages as a result of Whole Foods’ unlawful conduct alleged herein.
                                             -8-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 10 of 28 Page ID #:10



  1   Plaintiff Lorenzo Colucci will purchase bottled water in the future, and he would
  2   purchase Starkey Water if it were possible to determine prior to purchase that the
  3   water contained only the identified beneficial minerals and no arsenic. Plaintiff
  4   Lorenzo Colucci regularly shops at Whole Foods, where Starkey Water is sold, but
  5   has been unable to determine whether it continues to contain arsenic.
  6         23.   Plaintiff Viana Colucci is a citizen of Illinois. Ms. Colucci purchased
  7   Starkey Water during the Class Period (as defined below). In purchasing Starkey
  8   Water, Ms. Colucci relied on Whole Foods’ reputation and long-running multi-
  9   media campaign for sourcing and selling safe, wholesome, and healthy products.
 10   She was deceived by Whole Foods in that she was led to believe and did believe that
 11   she was obtaining water of the highest quality, safety, and purity. Ms. Colucci, like
 12   her brother, plaintiff Lorenzo Colucci, is keenly aware of the dangers of
 13   carcinogens. Had she known the water contained arsenic in much higher amounts
 14   than other commercially available brands, she would not have purchased it. She
 15   suffered an ascertainable loss and monetary damages as a result of Whole Foods’
 16   unlawful conduct alleged herein. Plaintiff Vienna Colucci will purchase bottled
 17   water in the future, and she would purchase Starkey Water if it were possible to
 18   determine prior to purchase that the water contained only the identified beneficial
 19   minerals and no arsenic.     Indeed, Plaintiff Vienna Colucci regularly gets her
 20   groceries from Whole Food, where Starkey Water is sold, but has been unable to
 21   determine whether it continues to contain arsenic.
 22         24.   Defendant Whole Foods are for-profit corporations formed and existing
 23   as alleged in paragraphs 11-17, above.
 24                              FACTUAL ALLEGATIONS
 25         25.   The demand for bottled water continues to grow in the United States
 26   largely because manufacturers promote their product as free of contaminants
 27   commonly found in the public water supply. This resonates with health-conscious
 28   consumers, particularly in the wake of the Flint, Michigan highly publicized water
                                               -9-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 11 of 28 Page ID #:11



  1   scandal and, more recently, the Newark, New Jersey lead filter failure. When
  2   Whole Foods introduced Starkey bottled water at a 2015 investor event, company
  3   executives heralded the product’s purity and healthfulness. “It naturally flows out
  4   of the ground,” chief operating officer A.C. Gallo said about the company’s spring
  5   in Council, Idaho, according to a published transcript on its website. “We built,
  6   actually, a spring house over it so we can let the water go down to the bottling plant.
  7   It’s amazingly pristine water.” [Emphasis added].
  8         26.    Trade organizations like the International Bottled Water Association
  9   also work hard to reinforce in the public mind that bottled water is a safe alternative
 10   to public water by informing consumers that:
 11         Once the water enters the bottled water plant several processes are
            employed to ensure that it meets the U.S. Food and Drug
 12         Administration (FDA) purified water standard. These treatments can
            include utilizing a multi-barrier approach. Measures in a multi-
 13         barrier approach may include one or more of the following: reverse
            osmosis, distillation, micro-filtration, carbon filtration, ozonation,
 14         and ultraviolet (UV) light. The finished water product is then placed
            in a sealed bottle under sanitary conditions and sold to the consumer.
 15         Moreover, the water from public water systems is often compromised
            after emergency situations or natural disasters (e.g., hurricanes, floods,
 16         tornados, fires, or boil alerts). During these times, bottled water is a
            necessary and reliable alternative to deliver clean, safe drinking
 17         water.10
 18         27. Whole Foods has indoctrinated consumers, including Plaintiffs, through
 19   decades of multi-media advertising that it only offers the highest quality, safest, and
 20   most nutritious products to its customers. Indeed, Whole Foods makes it known that
 21   it bans from its stores products with ingredients that do not meet its stringent quality
 22   standards.              (https://assets.wholefoodsmarket.com/www/products/quality-
 23   standards/Unacceptable_Ingredients_for_Food_031519.pdf).         Because of its high
 24   quality standards, Whole Foods prices its products, including Starkey Water, at a
 25   premium earning it the moniker “Whole Paycheck”.             And because consumers
 26

 27   10
         Bottled Water Vs. Tap Water, International Bottled Water Association, available
 28   at:       https://www.bottledwater.org/health/bottled-water-vs-tap-water (emphasis
      added).
                                               -10-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 12 of 28 Page ID #:12



  1   believe Starkey Water, and all Whole Foods products, are healthy and free of
  2   harmful contaminants, they are willing to pay a premium for it.
  3           28.   Specifically, Whole Foods represents that:
  4                 (a)    Its “Quality Standards” reflect “Standards that aren’t standard
  5           anywhere else”; 11
  6                 (b)    That it maintains “the strictest quality standards in the
  7           industry…”12
  8                 (b)    Whole Foods’ “team members” make sure to “carefully vet our
  9           products to make sure they meet our high standards by researching
 10           ingredients, reading labels and auditing sourcing practices…”;13
 11                 (c)    Under a heading “Our Purpose”, Whole Foods states “We’re a
 12           purpose-driven company that aims to set the standards of excellence for food
 13           retailers. Quality is a state of mind at Whole Foods Market.”;14
 14                 (d)    Thus, “We Sell The Highest Quality Natural and Organic
 15           Foods”;15
 16                 (e)    As to Starkey Water, consistent with Whole Foods’ marketing
 17           message, its back label assures that its “purity has been protected for 11,000
 18           years”, it “gushes forth…with beneficial minerals…” (Exhibit A), and Whole
 19           Foods further represents that Starkey Water “pass[es] through ultraviolet light
 20           to keep it clean and pure” “making it some of the purest and most pristine
 21           water available in the U.S.” https://www.amazon.com/Starkey-Spring-Water-
 22           Glass-1000/dp/B078ZM67ZR.
 23           29.   But in 2016 an FDA spot check found arsenic levels in Starkey Water
 24   far above federal limits, sparking a recall. Since then, Starkey Water has come close
 25   to the line of illegality, or has crossed that line as to a significant number of bottles,
 26
      11
 27        https://www.wholefoodsmarket.com/quality-standards.
      12
           https://www.wholefoodsmarket.com/company-info.
      13
 28        Id.
      14
           Id.
                                                -11-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 13 of 28 Page ID #:13



  1   according to tests run by Consumer Reports in or about April 2019 (3 samples of
  2   Starkey Water purchased in March 2019 ranged from 9.48 to 9.86 ppb of arsenic; a
  3   fourth registered 10.1 ppb, just above the federal limit of 10 ppb), and the Center for
  4   Environmental Health in or about June 2019 (finding arsenic levels requiring a
  5   health warning under Proposition 65).
  6         30.    Regardless of whether buyers of Starkey Water are ingesting legal or
  7   illegal arsenic levels, the fact that they are ingesting any amount of arsenic means
  8   the water never meets the quality and safety standards Whole Foods has
  9   indoctrinated consumers to expect. Nor is Starkey Water the “highest quality” water
 10   subject to “the strictest quality standards in the industry”. By claiming to “set the
 11   standards of excellence for food retailers,” to “carefully vet our products to make
 12   sure that they meet our high standards by researching ingredients”, and, by banning
 13   products with ingredients that do not meet its stringent quality standards, Whole
 14   Foods “highest quality” assurance is far from puffery – it is a demonstrably false
 15   and misleading statement of fact. When Consumer Reports independently tested
 16   130 brands of bottled water, only 11 brands had detectable levels of arsenic with
 17   Starkey Water testing second highest. “Arsenic in Some Bottled Water Brands at
 18   Unsafe Levels, Consumer Reports Says.”16 The brand that came in highest has been
 19   recalled from the market in the wake of these revelations.
 20         31.    Further, Whole Foods’ failure to disclose arsenic among the identified
 21   contents on the label is a material misleading omission. Arsenic is a poison that in
 22   large doses kills and in small doses can cause cancer and a number of other serious
 23   health problems, which is why it is filtered out so thoroughly that it does not appear
 24   in discernible levels in tap water, or in water marketed by Whole Foods’
 25   competitors. For example, arsenic has been shown to:
 26

 27   15
         https://www.wholefoodsmarket.com/mission-values/core-values
      16
 28       Available at: https://www.consumerreports.org/water-quality/arsenic-in-some-
      bottled-water-brands-at-unsafe-levels/.
                                               -12-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 14 of 28 Page ID #:14



  1              (a)    Damage the Heart: CNN reported on May 7, 2019: “Young
  2        adults free of diabetes and cardiovascular disease developed heart damage
  3        after only five years of exposure to low-to-moderate levels of arsenic
  4        commonly found in groundwater.”            More recently, a study published in
  5        Circulation: Cardiovascular Imaging, an American Heart Association Journal
  6        found that “[l]ow-level arsenic exposure is associated with a disproportionate
  7        growth of the heart independent of hypertension and other traditional risk
  8        factors”. And, “[t]he higher the arsenic content in drinking water, the greater
  9        the damage to the heart.”
 10              (b)    Cause Cancer:         The International Agency for Research on
 11        Cancer (IARC), part of the World Health Organization (WHO),
 12        classifies arsenic and inorganic    arsenic   compounds as   “carcinogenic   to
 13        humans.”     This is based on sufficient evidence in humans that these
 14        compounds can cause lung cancer, bladder cancer and skin cancer.
 15              (c)    Lead to Kidney Disease: Arsenic exposure can lead to chronic
 16        kidney disease and kidney fibrosis. Numerous scientific studies have shown
 17        that arsenic exposure led to various forms of renal dysfunction. Normally
 18        after an acute kidney injury, kidney cells regrow to recover the organ’s
 19        function. However, chronic exposure to toxicants, like arsenic, injures the
 20        kidneys repeatedly and leads to the development of chronic kidney disease, an
 21        irreversible condition for which there is no current treatment. Worse still,
 22        chronic kidney disease is progressive and leads to kidney failure.
 23              (d)    Increase the Risk of Diabetes: Science Daily reported in 2018
 24        that chronic exposure to arsenic interferes with insulin secretion in the
 25        pancreas, which may increase the risk of diabetes. It drew on research
 26        published in the American Journal of Physiology -- Regulatory, Integrative
 27        and Comparative Physiology.
 28

                                               -13-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 15 of 28 Page ID #:15



  1         32.    In addition to these and several other serious health consequences
  2   caused by arsenic ingestion, it can also induce stomach pain, vomiting, and diarrhea.
  3         33.    Moreover, because “it is a carcinogen, there is no completely ‘safe’
  4   level of arsenic” according to Erik Olson, a drinking water expert at the National
  5   Resources Defense Council. This is particularly true as to children, who because of
  6   their smaller size and greater consumption of water relative to their size, are subject
  7   to adverse health effects at low levels of arsenic ingestion.
  8         34.    For example, a 2014 study co-authored by Joseph Graziano, Ph.D., a
  9   professor of environmental health sciences at Columbia University’s Mailman
 10   School of Public Health and professor of pharmacology at Columbia’s medical
 11   school found that an arsenic level of 5 ppb or greater in a child’s household water
 12   supply was associated with a 5- to 6-point reduction in IQ compared with those
 13   whose exposure to arsenic levels was below 5 ppb.
 14         35.    Regular exposure to small amounts of arsenic can also harm adults. A
 15   2017 study published in the journal Environmental Research found a relationship
 16   between exposure to arsenic levels starting around 2 ppb and prostate cancer among
 17   men in Iowa, prompting the authors to suggest that the 10 ppb arsenic limit may
 18   “not be protective for human health.”
 19         36.    And public health officials in New Hampshire, in explaining their
 20   pending proposal to lower the state’s cutoff for arsenic in tap water, cited research
 21   that identified health problems that appear at levels below 10 ppb, including “lung,
 22   bladder and skin cancer; cardiovascular disease; adverse birth outcomes; illnesses in
 23   infants; and reduced IQ.”
 24         37.    Tellingly, the EPA sets its “maximum contaminant level goal” for
 25   arsenic in water—the level below which there is no known or expected risk to
 26   health—at zero.
 27         38.    The ill-effects from arsenic are exacerbated because it has a half-life of
 28   3 to 5 days. Most consumers of bottled water consume at least 1 bottle of water per
                                               -14-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 16 of 28 Page ID #:16



  1   day with many drinking more than 1 bottle of water each day, such that the
  2   cumulative amount of arsenic in the body at any period of time from Starkey Water
  3   likely exceeds the per bottle arsenic levels.
  4         39.    Whole Foods claims it recently conducted its own tests on Starkey
  5   Water and found the water to contain less than 10 ppb of arsenic. Less than 10 ppb
  6   is not zero, which is what consumers expect as a result of Whole Foods’ name and
  7   multi-media campaign. Further, water tests can vary from bottle to bottle according
  8   to National Resources Defense Council’s Erik Olson. Case in point: Whole Foods’
  9   2016 water quality report listed Starkey Water’s average arsenic level at 9 ppb, but
 10   records show on December 15 of that year, Whole Foods issued a recall after 11.7
 11   ppb of arsenic was detected in a water sample by Florida regulators. Three weeks
 12   later, a second recall was issued after 12 ppb of arsenic was detected in another
 13   sample.
 14         40.    Whole Foods could, but has chosen not to, use available treatment
 15   processes to remove the arsenic from Starkey Water to ensure it meets the standards
 16   that consumers have come to expect from Whole Foods’ products and rely upon in
 17   purchasing Starkey Water.
 18         41.    Because Plaintiffs and Class members paid for the highest quality
 19   bottled water free of contaminants and received water with a high amount of arsenic
 20   poison in it (much higher than tap water and similar brands), they are entitled to a
 21   full refund. But for Whole Foods’ name and multi-media campaign representing it
 22   only sells products of the highest quality, safety, and purity; and failure to identify
 23   arsenic in the listed contents, Plaintiff and Class members would not have purchased
 24   Starkey Water as they had many other arsenic-free bottled water options available to
 25   them. They certainly would not have paid a premium price for it, particularly
 26   because most tap water contains less arsenic than Starkey Water and most other
 27   arsenic-free bottled water is materially less expensive.
 28

                                                -15-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 17 of 28 Page ID #:17



  1         42.    For the foregoing reasons, Plaintiffs bring this class action for full
  2   restitution, actual and punitive damages, declaratory and injunctive relief, and
  3   corrective advertising.
  4                             CLASS ACTION ALLEGATIONS
  5         43.    Plaintiffs bring this action on behalf of themselves and all other
  6   similarly situated consumers pursuant to Rules 23(a), (b)(2), and (b)(3) of the
  7   Federal Rules of Civil Procedure and seek certification of the following Class:
  8         Multi-State Class
  9         All consumers who, within the applicable statute of limitations period
            until the date notice is disseminated, purchased Starkey Water at Whole
 10         Foods in California, Florida, Illinois, Massachusetts, Michigan,
            Minnesota, Missouri, New Jersey, New York, and Washington.17
 11
            Excluded from this Class are Defendants and their officers, directors,
 12         employees, and those who purchased Starkey Water for the purpose of
            resale.
 13
            44.    In the alternative to a Multi-State Class, Plaintiff Berke seeks
 14
      certification of the following California-Only Class:
 15
            California-Only Class
 16
            All California consumers who, within the applicable statute of
 17         limitations period until the date notice is disseminated, purchased
            Starkey Water at Whole Foods.
 18
            Excluded from this Class are Defendants and their officers, directors,
 19         employees, and those who purchased Starkey Water for the purpose of
            resale.
 20
            45.    In the alternative to a Multi-State Class, Plaintiffs Lorenzo Colucci and
 21
      Vienna Colucci seek certification of the following Illinois-Only Class:
 22

 23

 24   17
         The States in the Multi-State Class are limited to those States with similar
 25   consumer fraud laws as applied to the facts of this case: California (Cal. Bus. &
      Prof. Code §17200, et seq.); Florida (Fla. Stat. §501.201, et seq.); Illinois (815 Ill.
 26   Comp. Stat. 502/1, et seq.); Massachusetts (Mass. Gen. Laws Ch. 93A, et seq.);
      Michigan (Mich. Comp. Laws §445.901, et seq.); Minnesota (Minn. Stat. §325F.67,
 27   et seq.); Missouri (Mo. Rev. Stat. 010, et seq.); New Jersey (N.J. Stat. §56:8-1, et
      seq.); New York (N.Y. Gen. Bus. Law §349, et seq.); and Washington (Wash. Rev.
 28   Code §19.86.010, et seq.). These statutes are referred to as “Similar Consumer
      Fraud Statutes.”
                                               -16-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 18 of 28 Page ID #:18



  1         Illinois-Only Class
  2         All Illinois consumers who, within the applicable statute of limitations
            period until the date notice is disseminated, purchased Starkey Water at
  3         Whole Foods.
  4         Excluded from this Class are Defendants and their officers, directors,
            employees, and those who purchased Starkey Water for the purpose of
  5         resale.
  6         46.    Numerosity. The members of the Classes are so numerous that joinder
  7   of all members is impracticable.       Plaintiffs are informed and believe that the
  8   proposed Classes contain thousands of purchasers of Starkey Water who have been
  9   damaged by Defendants’ conduct as alleged herein. The precise number of Class
 10   members is unknown to Plaintiffs.
 11         47.    Existence and Predominance of Common Questions of Law and
 12   Fact. This action involves common questions of law and fact, which predominate
 13   over any questions affecting individual Class members. These common legal and
 14   factual questions include, but are not limited to, the following:
 15                a.     Whether Whole Foods’ alleged conduct is unlawful or unfair;
 16                b.     Whether the alleged conduct constitutes violations of the laws
 17         asserted;
 18                c.     Whether Whole Foods engaged in misleading and/or deceptive
 19         advertising; and
 20                d.     Whether Plaintiffs and Class members are entitled to appropriate
 21         remedies, including restitution, damages, corrective advertising, and
 22         injunctive relief.
 23         48.    Typicality. Plaintiffs’ claims are typical of the Class members’ claims
 24   because, inter alia, all Class members were injured through the uniform misconduct
 25   described above. Plaintiffs are also advancing the same claims and legal theories on
 26   behalf of themselves and all Class members.
 27         49.    Adequacy of Representation. Plaintiffs will fairly and adequately
 28   protect the interests of Class members. Plaintiffs have retained counsel experienced
                                               -17-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 19 of 28 Page ID #:19



  1   in complex consumer class action litigation, and Plaintiffs intend to prosecute this
  2   action vigorously. Plaintiffs have no adverse or antagonistic interests to those of the
  3   Classes.
  4           50.   Superiority. A class action is superior to all other available means for
  5   the fair and efficient adjudication of this controversy.      The damages or other
  6   financial detriment suffered by individual Class members is relatively small
  7   compared to the burden and expense that would be entailed by individual litigation
  8   of their claims against Whole Foods. It would thus be virtually impossible for
  9   members of the Classes, on an individual basis, to obtain effective redress for the
 10   wrongs done to them. Furthermore, even if Class members could afford such
 11   individualized litigation, the court system could not. Individualized litigation would
 12   create the danger of inconsistent or contradictory judgments arising from the same
 13   set of facts. Individualized litigation would also increase the delay and expense to
 14   all parties and the court system from the issues raised by this action. By contrast,
 15   the class action device provides the benefits of adjudication of these issues in a
 16   single proceeding, economies of scale, and comprehensive supervision by a single
 17   court, and presents no unusual management difficulties under the circumstances
 18   here.
 19           51.   Plaintiffs seek preliminary and permanent injunctive and equitable
 20   relief on behalf of the entire Classes, on grounds generally applicable to the entire
 21   Classes, to enjoin and prevent Whole Foods from engaging in the acts described and
 22   requiring Whole Foods to provide full restitution to Plaintiffs and Class members.
 23           52.   Unless a Class is certified, Whole Foods will retain monies received as
 24   a result of their misconduct that were taken from Plaintiffs and Class members.
 25           53.   Unless an injunction is issued, Whole Foods will continue to commit
 26   the violations alleged, and the members of the Classes and the general public will
 27   continue to be deceived.
 28

                                               -18-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 20 of 28 Page ID #:20



  1                                      COUNT I
            Violation of California Business & Professions Code §§ 17200, et seq.
  2                 and Similar Consumer Fraud Statutes, supra note 17
                   (On Behalf of the Multi-State or California-Only Class)
  3
            54.    Plaintiffs repeat and re-allege the allegations contained in the
  4
      paragraphs above, as if fully set forth herein.
  5
            55.    Plaintiffs bring this claim individually and on behalf of the Multi-State
  6
      or California-Only Classes.
  7
            56.    As alleged herein, Plaintiffs have suffered injury in fact and lost money
  8
      or property at the time of purchase as a result of Whole Foods’ conduct because they
  9
      purchased Starkey Water in reliance on Whole Foods’ reputation and multi-media
 10
      campaign regarding the quality, safety, and purity of its products and material non-
 11
      disclosure of arsenic in Starkey Water. Had Whole Foods disclosed on the bottles
 12
      that Starkey Water contained or may contain arsenic in high and commercially
 13
      unusual levels, Plaintiffs would have seen and read that disclosure and would not
 14
      have purchased Starkey Water.
 15
            57.    The Unfair Competition Law, Business & Professions Code §§ 17200,
 16
      et seq. (“UCL”) prohibits any “unlawful,” “fraudulent,” or “unfair” business act or
 17
      practice and any false or misleading advertising. The Similar Consumer Fraud
 18
      Statutes likewise prohibit the use of unfair or deceptive practices in the course of
 19
      trade or commerce, and are to be liberally construed.
 20
            58.    Unlawful Business Practices: In the course of conducting business,
 21
      Whole Foods committed “unlawful” business practices in violation of the UCL by,
 22
      inter alia, leading consumers, including Plaintiffs, to believe that it only sells
 23
      products of the highest quality, safety, and purity, which are false, misleading,
 24
      and/or deceptive representations and misleading half-truths; and making the material
 25
      arsenic omission (both of which constitute advertising within the meaning of §
 26
      17200), and violating California Civil Code §§ 1572, 1573, 1709, and 1711; the
 27
      California Legal Remedies Act, California Civil Code §§ 1750, et seq.; California
 28

                                                -19-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 21 of 28 Page ID #:21



  1   Business & Professions Code §§ 17200, et seq. and 17500, et seq., the Similar
  2   Consumer Fraud Statutes, and the common law.
  3         59.    Plaintiffs reserve the right to allege other violations of law, which
  4   constitute other unlawful business acts or practices. Such conduct is ongoing and
  5   continues to this date.
  6         60.    Unfair Business Practices: In the course of conducting business,
  7   Whole Foods committed “unfair” business acts or practices by, inter alia, leading
  8   consumers, including Plaintiffs, to believe that it only sells products of the highest
  9   quality, safety, and purity, which are false, misleading, and/or deceptive
 10   representations and misleading half-truths; and making the material arsenic
 11   omission (both of which constitute advertising within the meaning of § 17200).
 12   There is no societal benefit from false advertising, only harm. While Plaintiffs and
 13   the public at large were and continue to be harmed, Whole Foods has been unjustly
 14   enriched by its false, misleading, and/or deceptive representations and material
 15   omissions as it unfairly enticed Plaintiffs and Class members to purchase Starkey
 16   Water. Because the utility of Whole Foods’ conduct (zero) is outweighed by the
 17   gravity of harm to Plaintiffs, consumers, and the competitive market, Whole Foods’
 18   conduct is “unfair” having offended an established public policy.
 19         61.    Whole Foods also engaged in immoral, unethical, oppressive, and
 20   unscrupulous activities that are substantially injurious to the public at large.
 21         62.    There were reasonably available alternatives to further Whole Foods’
 22   legitimate business interests, other than the conduct described herein.
 23         63.    Fraudulent Business Practices: In the course of conducting business,
 24   Whole Foods committed “fraudulent business act[s] or practices” and deceptive or
 25   misleading advertising by, inter alia, leading consumers, including Plaintiffs, to
 26   believe that it only sells products of the highest quality, safety, and purity, which are
 27   false, misleading, and/or deceptive representations and misleading half-truths; and
 28   making the material arsenic omission (both of which constitute advertising within
                                                -20-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 22 of 28 Page ID #:22



  1   the meaning of § 17200).
  2         64.    Whole Foods’ actions, claims, and misleading statements, as more fully
  3   set forth above, are misleading and/or likely to deceive the consuming public within
  4   the meaning of Business & Professions Code § 17200, et seq.
  5         65.    Plaintiffs relied on Whole Foods’ reputation and long-running multi-
  6   media campaign for sourcing and selling safe, wholesome, and healthy products,
  7   and were in fact injured as a result of those false, misleading, and deceptive
  8   representations and misleading half-truths and material omissions.
  9         66.    Unless restrained and enjoined, Whole Foods will continue to engage in
 10   the above described conduct. Accordingly, injunctive relief is appropriate.
 11         67.    Plaintiffs, on behalf of themselves, all others similarly situated, and the
 12   general public, seek declaratory relief and an injunction prohibiting Whole Foods
 13   from continuing such practices, corrective advertising, restitution of all money
 14   obtained from Plaintiffs and the members of the Classes collected as a result of
 15   unfair competition, and all other relief this Court deems appropriate, consistent with
 16   Business & Professions Code § 17203.
 17                                       COUNT II
                     Violations of the Consumers Legal Remedies Act –
 18                             Cal. Civ. Code §§ 1750 et seq.
                          (On Behalf of the California-Only Class)
 19
            68.    Plaintiff Berke repeats and incorporates by reference the allegations
 20
      contained in the paragraphs 1 through 53 above as if fully set forth herein.
 21
            69.    Plaintiff Berke brings this claim individually and on behalf of the
 22
      California-Only Class.
 23
            70.    This cause of action is brought pursuant to the Consumers Legal
 24
      Remedies Act, California Civil Code §§ 1750, et seq. (the “CLRA”).
 25
            71.    Plaintiff Berke is a consumer as defined by California Civil Code §
 26
      1761(d). Starkey Water is a “good” within the meaning of the CLRA.
 27
            72.    Whole Foods violated and continues to violate the CLRA by engaging
 28

                                               -21-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 23 of 28 Page ID #:23



  1   in the following practices proscribed by California Civil Code §1770(a) in
  2   transactions with Plaintiff Berke and the California-Only Class which were intended
  3   to result in, and did result in, the sale of Starkey Water:
  4               (5)      Representing that [Starkey Water has] . . . characteristics, . . . uses
  5                        [and] benefits . . . which [it does] not have . . . .
  6                                                    *      * *
  7               (7)      Representing that [Starkey Water is] of a particular standard,
  8                        quality, or grade … if [it is] of another.
  9         73.         Pursuant to California Civil Code § 1782(d), Plaintiff Berke and the
 10   California-Only Class seek a Court Order declaring Whole Foods to be in violation
 11   of the CLRA, enjoining the above-described wrongful acts and practices of
 12   Defendant, and ordering restitution and disgorgement.
 13         74.         Pursuant to § 1782 of the CLRA, Plaintiff Berke notified Whole Foods
 14   in writing by certified mail of the particular violations of § 1770 of the CLRA and
 15   demanded that Whole Foods rectify the problems associated with the actions
 16   detailed above and give notice to all affected consumers of Whole Foods’ intent to
 17   so act. A copy of the letter is attached hereto as Exhibit B.
 18         75.         If Whole Foods fails to rectify or agree to rectify the problems
 19   associated with the actions detailed above and give notice to all affected consumers
 20   within 30 days of the date of written notice pursuant to § 1782 of the CLRA,
 21   Plaintiff Berke will amend this Complaint to add claims for actual, punitive, and
 22   statutory damages as appropriate.
 23         76.         Pursuant to § 1780 (d) of the CLRA, attached hereto as Exhibit C is the
 24   affidavit showing that this action has been commenced in the proper forum.
 25   ///
 26   ///
 27   ///
 28

                                                     -22-
                                           CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 24 of 28 Page ID #:24



  1                                       COUNT III
                          Violations of the Illinois Consumer Fraud
  2                        and Deceptive Business Practices Act, -
                              815 Ill. Comp. Stat. 501/1, et seq.
  3                         (On Behalf of the Illinois-Only Class)
  4         77.    Plaintiffs Lorenzo and Vienna Colucci repeat and incorporate by
  5   reference the allegations contained in the paragraphs 1 through 53 above as if fully
  6   set forth herein.
  7         78.    Plaintiffs Lorenzo and Vienna Colucci bring this claim individually and
  8   on behalf of the Illinois-Only Class.
  9         79.    The conduct described in this Complaint constitutes a violation of the
 10   Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat.
 11   505/1, et seq. (“ICFA”).
 12         80.    Whole Foods engaged in a deceptive acts or practices in violation of
 13   Section 2 of ICFA by representing to Plaintiffs and Class members through
 14   advertising and otherwise that Whole Foods products are of a quality and safety
 15   level found nowhere else, and that Starkey Water contains only the “beneficial
 16   minerals” referenced on the Starkey Water label.
 17         81.    Whole Foods engaged in unfair practices in violation of Section 2 of
 18   ICFA by representing to Plaintiffs and Class members through advertising and
 19   otherwise that Whole Foods products are of a quality and safety level found
 20   nowhere else, and that Starkey Water contains only the “beneficial minerals”
 21   referenced on the Starkey Water label.
 22         82.    Whole Foods intended for Plaintiffs Lorenzo and Vienna Colucci and
 23   Illinois-Only Class members to rely on and accept as true these advertisements and
 24   representations and the material arsenic omission in deciding whether to purchase
 25   Starkey Water.
 26         83.    Whole Foods’ misrepresentations and material omission were likely to
 27   deceive Plaintiffs and Illinois consumers, or were unfair to them.
 28

                                               -23-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 25 of 28 Page ID #:25



  1         84.    Whole Foods’ false and/or unfair claims and other unfair and deceptive
  2   conduct was likely to cause Plaintiffs and Illinois consumers to purchase Starkey
  3   Water.
  4         85.    Whole Foods’ misrepresentations and material omission repeatedly
  5   occurred in Whole Foods’ trade or business and were capable of deceiving a
  6   substantial portion of the consuming public.
  7         86.    If Plaintiffs Lorenzo and Vienna Colucci and the Illinois-Only Class
  8   members had known Starkey water was much more highly infused with arsenic than
  9   competing brands and was not as wholesome, healthy, and safe as Defendant
 10   represented, they would never have purchased Starkey Water.
 11         87.    As a result of Whole Foods’ conduct, Plaintiffs Lorenzo and Vienna
 12   Colucci and the Illinois-Only Class members have suffered actual damages in that
 13   they have purchased a product that they would never have purchased had they
 14   known the truth.
 15         88.    As a direct and proximate result of the deceptive, misleading, unfair,
 16   and unconscionable practices of Whole Foods set forth above, Plaintiffs Lorenzo
 17   and Vienna Colucci and the Illinois-Only Class members are entitled to actual
 18   damages, compensatory damages, penalties, attorney fees, and costs, as set forth in
 19   the Section 10a of the ICFA.
 20         89.    Whole Foods’ deceptive, misleading, unfair, and unconscionable
 21   practices set forth above were done willfully, wantonly, and maliciously entitling
 22   Plaintiffs Lorenzo and Vienna Colucci and the Illinois Class members to an award
 23   of punitive damages.
 24                                       COUNT IV
                         Recovery for Unjust Enrichment/Quasi-Contract
 25
            90.    Plaintiffs repeat and incorporate by reference the allegations contained
 26
      in the paragraphs 1 through 53 above as if fully set forth herein.
 27

 28

                                               -24-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 26 of 28 Page ID #:26



  1          91.    Plaintiffs and Class members conferred a substantial benefit on Whole
  2   Foods by purchasing Starkey Water.
  3          92.    Whole Foods appreciated and/or realized the benefits in the amount of
  4   the purchase price it earned from sales of Starkey Water to Plaintiffs and Class
  5   members or, at a minimum, the difference between the price they were able to
  6   charge for Starkey Water and the price they would have been able to charge absent
  7   the conduct alleged herein.
  8          93.    Whole Foods has profited from their unlawful, unfair, false,
  9   misleading, and deceptive practices and advertising at the expense of Plaintiffs and
 10   Class members, under circumstances in which it would be unjust for Whole Foods
 11   to retain the benefits.
 12          94.   Plaintiffs do not have an adequate remedy at law against Whole Foods.
 13   Plaintiffs and Class members are entitled to recover from Whole Foods all amounts
 14   wrongfully collected and improperly retained by Whole Foods, plus interest thereon.
 15                              DEMAND FOR JURY TRIAL
 16          Plaintiffs demand a trial by jury on all claims for which a jury is available.
 17                                  PRAYER FOR RELIEF
 18          WHEREFORE, Plaintiffs, on behalf of themselves and Class members,
 19   demand judgment against Whole Foods and requests the entry of:
 20                 a.     An order certifying the Classes as requested herein;
 21                 b.     An order declaring that the conduct complained of herein
 22                        violates the laws asserted;
 23                 c.     An order declaring that the conduct complained of herein
 24                        constitutes unjust enrichment;
 25                 d.     An order requiring Whole Foods to undertake corrective action,
 26                        and enjoining Whole Foods’ conduct;
 27                 e.     An order awarding restitution and disgorgement of Whole
 28                        Foods’ revenues to Plaintiff and the proposed Class members;
                                                -25-
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 27 of 28 Page ID #:27



  1              f.    An order awarding damages, including punitive damages, as
  2                    appropriate;
  3              g.    An order awarding attorneys’ fees and costs; and
  4              h.    An order providing such other and further relief as this Court
  5                    may deem just, equitable, or proper.
  6

  7   Dated: August 28, 2019 BONNETT, FAIRBOURN, FRIEDMAN
  8                              & BALINT, P.C.

  9                                   s/Patricia N. Syverson
 10                                   Patricia N. Syverson (CA SBN 203111)
                                      Manfred P. Muecke (CA SBN 222893)
 11                                   600 W. Broadway, Suite 900
 12                                   San Diego, California 92101
                                      psyverson@bffb.com
 13                                   mmuecke@bffb.com
 14                                   Telephone: (619) 798-4593

 15                                   Elaine A. Ryan (To Be Admitted Pro Hac Vice)
 16                                   Carrie A. Laliberte (To Be Admitted Pro Hac Vice)
                                      BONNETT, FAIRBOURN, FRIEDMAN
 17                                   & BALINT, P.C.
 18                                   2325 E. Camelback Rd. Suite 300
                                      Phoenix, AZ 85016
 19                                   eryan@bffb.com
 20                                   claliberte@bffb.com
                                      Telephone: (602) 274-1100
 21

 22                                   Laurence D. Paskowitz
                                      THE PASKOWITZ LAW FIRM P.C.
 23                                   208 East 51st Street, Suite 380
 24                                   New York, NY 10022
                                      212-685-0969
 25                                   lpaskowitz@pasklaw.com
 26
                                      Roy L. Jacobs
 27                                   ROY JACOBS & ASSOCIATES
 28                                   420 Lexington Avenue, Suite 2440

                                             -26-
                                  CLASS ACTION COMPLAINT
Case 2:19-cv-07471-PSG-KS Document 1 Filed 08/28/19 Page 28 of 28 Page ID #:28



  1                               New York, NY 10170
  2                               212-867-1156
                                  rjacobs@jacobsclasslaw.com
  3

  4                               David N. Lake (CA SBN 180775)
                                  LAW OFFICES OF DAVID N. LAKE,
  5                               A Professional Corporation
  6                               16130 Ventura Boulevard, Suite 650
                                  Encino, California 91436
  7                               (818) 788-5100
  8                               david@lakelawpc.com

  9                               Attorneys for Plaintiffs
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                          -27-
                                 CLASS ACTION COMPLAINT
